Citation Nr: 0121949	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for a Department 
of Veterans Affairs (VA) nonservice-connected disability 
pension.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant performed service as a member of the New 
Philippine Scouts from August 1946 to March 1949.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an October 2000 rating decision of the VA Manila Regional 
Office (RO) which denied a claim of entitlement to VA 
nonservice-connected disability pension benefits.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's only service was with the New Philippine 
Scouts from August 1946 to March 1949.


CONCLUSION OF LAW

He is not basically eligible for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although this claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  As set 
forth in more detail below, all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  The RO's initial determination in October 2000 along 
with subsequent correspondence, a detailed statement of the 
case and supplemental statement of the case explained the 
reasons and bases for its decision and outlined the pertinent 
law and regulations on which that determination was based.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under VCAA.  As the RO 
fulfilled its duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).  

A Certification of Military Service from the NPRC dated in 
September 1998 indicates that the appellant had honorable 
service in the Philippine Scouts from August 1946 to March 
1949.  

In September 2000 the appellant filed a claim for VA 
nonservice-connected pension benefits.  By October 2000 
determination, the RO denied entitlement to nonservice-
connected disability pension benefits on the basis that his 
active service as a New Philippine Scout did not entitle him 
to such benefits.  

In December 2000, the appellant submitted a May 2000 
photocopy of an article from the Filipino Monitor News 
discussing a proposed bill, the "Filipino Veterans Equity 
Act", which sought to grant pension and other benefits to 
surviving Filipino World War II veterans; it was indicated 
that that legislative proposal would be re-introduced in the 
107th Congress.  

In January 2001, the appellant was notified by an official of 
VA that, as the "Filipino Veterans Equity Act" had not been 
acted upon, it had expired at the end of the 105th Congress; 
moreover, he was informed that the "Department of Veterans 
Affairs and Department of Housing and Urban Development and 
Independent Agencies Appropriations Act of 2001" (Public Law 
106-377) contained a provision amending 38 U.S.C.A. § 107 to 
permit payment of full disability compensation benefits to 
Filipino veterans residing in the United States.  In his May 
2001 substantive appeal and in subsequent correspondence, the 
appellant has argued, among other things, that the recently-
enacted Pub. L. No. 106-377 had some relevancy to his claim 
on appeal, i.e., that it permitted payment of full disability 
compensation or pension benefits to certain Filipino 
veterans.  

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law 
authorizes the payment of pension to a "veteran" of a war who 
has the requisite service and who is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2001).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2001).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(2001).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension or burial benefits.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the person was a former member of the U.S. Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946, is included for compensation 
benefits, but not for pension or burial benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c), (d) (2001).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203(a) 
(2001). However, when the appellant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Service department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board accepts the Certification of Military Service of 
record as adequate proof of the appellant's active service.  
38 C.F.R. § 3.203.  Furthermore, the Board notices that the 
appellant has not indicated that he performed any other 
period of active service.  Nevertheless, as indicated above, 
his service as a New Philippine Scout from August 1946 to 
March 1949 does not provide him basic eligibility for VA 
nonservice-connected disability pension under the applicable 
law and regulations governing veterans' benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where, as here, the law 
is dispositive, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Finally, it is very clear from a casual read of the above-
cited statutory authority that the appellant's apparent 
reliance on Public Law 106-377 is wholly misplaced in this 
instance.  



	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals



 

